DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:
Claim 15, Ln. 3 recites “the flow rate of the inhalation gas” which should read “a flow rate of the inhalation gas” as it is a first introduction
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites limitations defining the gas concentration sensing system which causes the claim to not invoke 35 U.S.C. 112(f) in the manner that claim 9 did invoke 35 U.S.C. 112(f). However, while the claim recites structure to perform the “obtain” functionality of claim 9 the claim fails to define any structure to perform the “send” function of claim 9. The claim thus appears to improperly broaden the scope of claim 9 upon which it depends by failing to define any structure of gas concentration sensing system which can satisfactorily perform the “send” requirement of claim 9.
Claim 13 recites limitations defining the gas concentration sensing system which causes the claim to not invoke 35 U.S.C. 112(f) in the manner that claim 9 did invoke 35 U.S.C. 112(f). However, while the claim recites structure to perform the “obtain” functionality of claim 9 the claim fails to define any structure to perform the “send” function of claim 9. The claim thus appears to improperly broaden the scope of claim 9 upon which it depends by failing to define any structure of gas concentration sensing system which can satisfactorily perform the “send” requirement of claim 9.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas concentration sensing system configured to obtain … and send …” in claim 9 and “determining module for determining” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “gas concentration sensing system” is best understood from the specification as at least: gas concentration sensing system 310, 410 comprising at least one oxygen concentration sensor 320, 420a/402b and a wired connection to determining module 312, 412 (Figs. 3-4).
The corresponding structure for the “determining module” is best understood from the specification as at least: determining module 312, 412 which comprises a processor executing machine readable instructions stored in a memory, or a processor operating in accordance with instructions embedded in logic circuitry (¶0109 of the PGPub copy of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "receiving an indication" of three values and "determining" of a subsequent value. This judicial exception is not integrated into a practical application because under broadest reasonable interpretation the steps of “receiving an indication” only require a received communication of each of the three values and does not require the preliminary sensing of those values. By example, a person being verbally told the three values of the “indication” limitations or viewing those three values on a display would fulfill the “receiving an indication” step. The “determining” step of the claim merely represents an ordinary calculation which can be mentally performed with the three values recited in the “receiving an indication” step. The claim neither requires the “determining” to be performed more than once nor specifies any particular calculation to be performed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no structural elements are positively recited by the claim beyond the use of a computer indicated in the preamble. Claim 2 similarly fails to amount to significantly more as it only further specifies what values are “received” and implies a commonly known subtraction of those two values which can be mentally performed. Claim 5 similarly fails to amount to significantly more as it only further specifies an additional value to be “received.” Claim 8 fails to amount to significantly more as it only recites a generic electronic structure to hold instructions which could equally be performed manually by a person.
Each of claims 3-4 and 6-7 do recite limitations which amount to significantly more than the abstract idea of their respective claims. As such claims 3-4 and 6-7 are not rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (WO 2017/079425 A1).
Regarding claim 1, Becker discloses a computer-implemented method (by Fig. 4 #410, steps of Fig. 1; Pg. 4-6 & 10-11), comprising: receiving an indication of: an oxygen fraction in a sample of inhalation gas delivered by a ventilator for inhalation by a subject (Pg. 4, Ln. 36 – Pg. 5, Ln. 29); an oxygen fraction in a sample of exhalation gas exhaled by the subject (Pg. 4, Ln. 36 – Pg. 5, Ln. 29); and a measurement of a flow rate of the exhalation gas (Pg. 5, Ln. 5-8); and determining the subject's oxygen consumption based on the indication (Pg. 4, Ln. 30 – Pg. 5, Ln. 10).
Regarding claim 2, Becker discloses the indication of the oxygen fraction in the sample of the inhalation gas and the oxygen fraction in the sample of the exhalation gas comprises an indication of a difference in the oxygen fraction between the samples of the inhalation gas and the exhalation gas (Pg. 4, Ln. 30-35).
Regarding claim 5, Becker discloses the indication further comprises a measurement of a flow rate of the inhalation gas (Pg. 5, Ln. 5-8).
Regarding claim 9, Becker discloses an apparatus (Fig. 3 #300; Pg. 10) comprising: a first chamber (#316a) for sampling inhalation gas capable of being delivered by a ventilator for inhalation by a subject; a second chamber (#316b) for sampling exhalation gas exhaled by the subject; and a gas concentration sensing system (#220a, 220b, 230, and communication to Fig. 4 #410; Pg. 10) configured to: obtain an indication of an oxygen fraction of sampled inhalation gas in the first chamber (with Fig. 3 #220a) and an oxygen fraction of sampled exhalation gas in the second chamber (with Fig. 3 #220b); and send the indication to a determining module (Fig. 4 #410; Pg. 10-11) for determining the subject's oxygen consumption based on the indication and a measurement of a flow rate of the exhalation gas (as generally discussed in regard to Fig. 1 #110; Pg. 4-5). It is noted that neither the ventilator nor the determining module (and its functionality) are not read as positively recited by the claim. It is also noted that the measurement of a flow rate of the exhalation gas is not positively recited by the claim.
Regarding claim 10, Becker discloses the first chamber is configured to allow sampled inhalation gas to be mixed with previously-sampled inhalation gas in the first chamber (any gas within #316a which does not exit during a given inhalation will be sampled again with the next inhalation); and the second chamber is configured to allow sampled exhalation gas to be mixed with previously-sampled exhalation gas in the second chamber (any gas within #316b which does not exit during a given inhalation will be sampled again with the next inhalation).
Regarding claim 11, Becker discloses the determining module (Fig. 4 #410; Pg. 10-11).
Regarding claim 13, Becker discloses the gas concentration sensing system comprises: a first oxygen concentration sensor (#220a) configured to be exposed to the inhalation gas; and a second oxygen concentration sensor (#220b) configured to be exposed to the exhalation gas, to enable the gas concentration sensing system to determine the oxygen fraction in the sampled inhalation gas and the sampled exhalation gas (Pg. 10).
Regarding claim 14, Becker discloses a carbon dioxide concentration sensor (Fig. 3 #230; Pg. 10) configured to determine a carbon dioxide fraction in the sampled exhalation gas.
Regarding claim 15, Becker discloses at least one of: an exhalation gas flow sensor (Fig. 3 #240; Pg. 9) for measuring the flow rate of the exhalation gas; and an inhalation gas flow sensor (Fig. 3 #240; Pg. 9) for measuring the flow rate of the inhalation gas. Becker discusses flow sensor 240 as positioned to measure inhalation and/or exhalation (Pg. 9, Ln. 12-15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (WO 2017/079425 A1) in view of Clemensen et al. (U.S. Pub. 2020/0359935).
Regarding claim 3, Becker fails to disclose the indication of the difference is determined by an oxygen concentration sensor exposed to both the sample of the inhalation gas and the sample of the exhalation gas, wherein the samples of the inhalation gas and the exhalation gas are isolated from each other.
Clemensen teaches a respirator system (Fig. 1) including an oxygen consumption device (Fig. 1 #108) comprising an oxygen concentration sensor (Fig. 1 #110; ¶¶0103, 0107) which separately receives a sample of an inhalation gas (Fig. 1 via #122; ¶¶0106-0107, 0110-0111) and a sample of an exhalation gas (Fig. 1 via #136; ¶¶0106-0107, 0110-0111). Clemensen teaches isolating the inhalation gas sample from the exhalation gas sample by way of inlet selector valve 138 and a flushing procedure (¶¶0110-0111). Clemensen teaches a single receiving both an inhalation gas sample and an exhalation gas sample as providing the benefit of providing an oxygen consumption device which is attachable to standard ventilators without a need to reconfigure the ventilator (¶0113). Clemensen additionally teaches this type of oxygen consumption device as beneficial in the treatment of patients with shallow breathing, such as neonates (¶0006).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Becker the indication of the difference is determined by an oxygen concentration sensor exposed to both the sample of the inhalation gas and the sample of the exhalation gas, wherein the samples of the inhalation gas and the exhalation gas are isolated from each other in order to provide the benefit of providing an oxygen consumption device which is attachable to standard ventilators without a need to reconfigure the ventilator and which is effective with the treatment of patients with shallow breathing, such as neonates in view of Clemensen.
Regarding claim 7, Becker discloses the indication further comprises a measurement of a flow rate of the inhalation gas (Pg. 5, Ln. 5-8).
Becker fails to explicitly disclose the oxygen consumption equation recited in the instant claim.
Clemensen teaches a respirator system (Fig. 1) including an oxygen consumption device (Fig. 1 #108) and teaches one basic equation involved in determining oxygen consumption is the equation recited by the instant claim (¶0119 – equation 2). Clemensen teaches this as a basic equation for oxygen consumption which subtracts oxygen volume inspired from oxygen volume expired in order to determine oxygen consumption (¶¶0112, 0119). It is noted that all variables required of equation 2 in Clemensen are available in Becker (Pg. 4, Ln. 36 – Pg. 5, Ln. 29) and that Becker does teach determining oxygen consumption by subtracting the amount of oxygen inhaled from the amount of oxygen exhaled (Pg. 4, Ln. 30-35).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Becker the oxygen consumption equation recited in the instant claim as Becker teaches determining oxygen consumption by subtracting the amount of oxygen inhaled from the amount of oxygen exhaled and as Clemensen teaches this as a basic equation for oxygen consumption which subtracts oxygen volume inspired from oxygen volume expired in order to determine oxygen consumption.
Regarding claim 8, Becker fails to explicitly disclose a tangible machine-readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to implement the method according to claim 1.
Clemensen teaches a respirator system (Fig. 1) including an oxygen consumption device (Fig. 1 #108) and teaches a computing device comprising a memory configured to store instructions and a processor to execute the instructions to perform operations (¶0009). One of ordinary skill in the art would recognize that a memory storing instructions is a common way to provide instructions to a processor for execution of a desired method.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Becker a tangible machine-readable medium storing instructions, which when executed by at least one processor, cause the at least one processor to implement the method according to claim 1 as a memory storing instructions is a common way to provide instructions to a processor for execution of a desired method in view of Clemensen.
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Becker fails to teach or suggest the particular calculation recited by the instant claim to determine the subject's oxygen consumption. Specifically, there is no teaching or suggestion as to why one having ordinary skill in the art would have modified Becker in order to include a value in the determination of the subject's oxygen consumption which included a time-averaged oxygen fraction in the sample of the inhalation gas in the manner required by the instant claim.
While many prior art teach a combination of the three values recited in claim 1 into a determination of an oxygen consumption, there is not found to be any teaching or suggestion in the prior art of the overall oxygen consumption recited by the instant claim, with particular consideration of the implementation of a time-averaged oxygen fraction in the sample of the inhalation gas in the manner required by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 6, Becker fails to teach or suggest the particular calculation recited by the instant claim to determine the subject's oxygen consumption. Specifically, there is no teaching or suggestion as to why one having ordinary skill in the art would have modified Becker in order to include a value in the determination of the subject's oxygen consumption which included a time-averaged oxygen fraction in the sample of the inhalation gas in the manner required by the instant claim.
While many prior art teach a combination of the three values recited in claim 1 into a determination of an oxygen consumption, there is not found to be any teaching or suggestion in the prior art of the overall oxygen consumption recited by the instant claim, with particular consideration of the implementation of a time-averaged oxygen fraction in the sample of the inhalation gas in the manner required by the instant claim.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 12, Becker fails to teach or suggest the gas concentration sensing system comprises an oxygen concentration sensor comprising: a first oxygen sensing portion configured to be exposed to the inhalation gas; and a second oxygen sensing portion configured to be exposed to the exhalation gas, to enable the gas concentration sensing system to determine a difference between the oxygen fraction in the sampled inhalation gas and the oxygen fraction in the sampled exhalation gas. The instant claim does not invoke 35 U.S.C. 112(f). The language of the claim is clear that a single oxygen concentration sensor performs the operation of both sensing the inhalation gas (from the first chamber) and sensing the exhalation gas (from the second chamber). The claim is unambiguous that a single oxygen concentration sensor has two portions which respectively perform those two functions, as opposed to two separate oxygen concentration sensors together performing those two functions. Becker only teaches the use of separate oxygen sensors for each chamber.
The other prior art closest to claim 9 is Nakamura et al. (JP 2004-41247 A) which similarly teaches individual oxygen sensors 41a, 41b for mixing chambers 26, 28 (Fig. 3).
While it might be possible to modify Becker to use a single oxygen sensor instead of two oxygen sensors, in the manner disclosed by the instant application in relation to the embodiment of Fig. 3, there is no teaching or suggestion in the prior art which would have obviously led one of ordinary skill in the art at the time of the effective filing of the invention to have made that modification without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785